UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
AMY BATTLE TAYLOR, et al.,                      )
                                                )
                       Plaintiffs,              )
                                                )
               v.                               )                              10-cv-844 (RCL)
                                                )
ISLAMIC REPUBLIC OF IRAN,                       )
                                                )
                       Defendant.               )
                                                )


                                     ORDER AND JUDGMENT

       In accordance with the Memorandum Opinion issued this date, it is hereby

       ORDERED that final judgment is entered in favor of all plaintiffs and against defendant

Islamic Republic of Iran; it is furthermore

       ORDERED that plaintiffs are awarded $148,000,000 in compensatory damages and

$509,120,000 in punitive damages, for a total award of $657,120,000, to be distributed as

follows:

                  Plaintiff Name                Solatium       Punitive        Totals
                Amy Battle Taylor               $3,000,000    $10,320,000    $13,320,000
             Estate of Corinne Collins          $5,000,000    $17,200,000    $22,200,000
                  Beth Holloway                 $2,500,000     $8,600,000    $11,100,000
               Juanita R. Goldfarb              $8,000,000    $27,520,000    $35,520,000
                 Mary Hernandez                 $8,000,000    $27,520,000    $35,520,000
                 James Hernandez                $3,000,000    $10,320,000    $13,320,000
              Marcus A. Hernandez               $3,000,000    $10,320,000    $13,320,000
              Matilde Hernandez, III            $3,000,000    $10,320,000    $13,320,000
               Veronica Hernandez               $3,000,000    $10,320,000    $13,320,000
                  Delfina Arriola               $2,500,000     $8,600,000    $11,100,000
                Hortencia Ortunio               $2,500,000     $8,600,000    $11,100,000
                Margaret Santiago               $2,500,000     $8,600,000    $11,100,000
             Rodolfo-Rudy Hernandez             $2,500,000     $8,600,000    $11,100,000
               Richard Hernandez               $2,500,000     $8,600,000   $11,100,000
                   Josie Cortez                $2,500,000     $8,600,000   $11,100,000
         Estate of Leonardo Hernandez          $2,500,000     $8,600,000   $11,100,000
               Robert Muffler, Jr.             $2,500,000     $8,600,000   $11,100,000
                Ronald Tishmack                $2,500,000     $8,600,000   $11,100,000
                 Leslie Tishmack               $2,500,000     $8,600,000   $11,100,000
           Estate of Teresa Tishmack           $5,000,000    $17,200,000   $22,200,000
                  Celia Walker                 $5,000,000    $17,200,000   $22,200,000
                Annise Crawford                $2,500,000     $8,600,000   $11,100,000
                 Elizabeth James               $2,500,000     $8,600,000   $11,100,000
                 Dorothy C. Wint               $5,000,000    $17,200,000   $22,200,000
                 Kenneth C. Wint               $2,500,000     $8,600,000   $11,100,000
                  Linda Valania                $2,500,000     $8,600,000   $11,100,000
                   Robert Wint                 $2,500,000     $8,600,000   $11,100,000
               Sheila Featherstone             $2,500,000     $8,600,000   $11,100,000
       Estate of Walter Emerson Wint, Sr.      $5,000,000    $17,200,000   $22,200,000
                   Jutta Yarber                $8,000,000    $27,520,000   $35,520,000
                  David Yarber                 $3,000,000    $10,320,000   $13,320,000
                 Deborah Yarber                $3,000,000    $10,320,000   $13,320,000
                  Robert Yarber                $3,000,000    $10,320,000   $13,320,000
                  Hazel Renton                 $2,500,000     $8,600,000   $11,100,000
                 Alene Masterson               $2,500,000     $8,600,000   $11,100,000
                 Clifford Yarber               $2,500,000     $8,600,000   $11,100,000
                Catherine Arnold               $5,000,000    $17,200,000   $22,200,000
              Cathy Wendy Arnold               $2,500,000     $8,600,000   $11,100,000
                  Mark Arnold                  $2,500,000     $8,600,000   $11,100,000
                Moses Arnold, Sr.              $5,000,000    $17,200,000   $22,200,000
             Moses Bernard Arnold              $2,500,000     $8,600,000   $11,100,000
                 Rosalind Arnold               $2,500,000     $8,600,000   $11,100,000
             Sandy Christine Ackley            $2,500,000     $8,600,000   $11,100,000
              Timothy Dion Arnold              $2,500,000     $8,600,000   $11,100,000


       ORDERED that defendant Islamic Republic of Iran shall be liable for the entire

$657,120,000 amount; it is furthermore




                                              2
       ORDERED that plaintiffs shall forthwith, at their own cost and consistent with the

requirements of 28 U.S.C. § 1608(e), send a copy of this Order and Judgment, and the

Memorandum Opinion issued this date, to defendant.

       This is a final, appealable order. See Fed. R. App. P. (4)(a).

       SO ORDERED.

       Signed by Chief Judge Royce C. Lamberth on August 2, 2012.




                                                 3